DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities: claim recites “to efficiently condense vapor into liquid”; it must be recited as “to efficiently condense a vapor into a liquid”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “pan”, “scavenge port” as claimed. For example, structural detail of pan and scavenge are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11, 13, 14, 17-20 and including all the depending claims 12, 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8, 13, 20 recite “the condensate drain”. There is a lack of antecedent basis for the bolded limitation, because, it has not been recited previously. 
Claim 17 recites “the modular condenser”, “the vapor inlet”, “the condenser”, “condenser body”, “the exterior”. There is a lack of antecedent basis for the bolded limitations, because, they have not been recited previously. 
Claim 18 recites “the thermoelectric generator modules”. There is a lack of antecedent basis for the bolded limitation, because, it has not been recited previously.
Claim 11 recites “the exterior”. There is a lack of antecedent basis for the bolded limitation, because, it has not been recited previously.
Claims 9, 14, 19 recite “scavenge port”. It is not clear what the structure of the bolded limitation is. The bolded phrase makes the claimed limitations indefinite, because the specification does not clearly define what scavenge port is. More clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo (2008/0105404 A1). 

Claim 17: Luo discloses a method of operating the modular condenser (i.e., 7) that recovers energy to efficiently condense vapor into liquid, the method comprising: 
supplying a vapor to the vapor inlet (i.e., tube 51 used as vapor inlet; paragraph [26]) of the condenser (i.e., 41) so that vapor flows into the condenser body (i.e., 41); and 
exposing the exterior (i.e., inherent) of the condenser body (i.e., 41) to a fluid that is cooler than the vapor (i.e., to clarify, liquid is cooler than vapor because hot vapor is condensed to liquid and cooled in condenser);  

Claim 20: Luo discloses the method as claimed in claim 17, further comprising removing a liquid condensate from the condenser body (i.e., 41) by way of the condensate drain (i.e., liquid receiving section 412 used as condensate drain).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 7, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (2008/0105404 A1), in view of Wallach (2004/0079089 A1).

Claim 1: Luo discloses a modular condenser (i.e., 7) that recovers energy, comprising: 
a condenser body (i.e., 41); 
a vapor inlet (i.e., tube 51 used as vapor inlet; paragraph [26]) coupled to a wall (i.e., inherent see FIG.7) of the condenser body (i.e., 41); and 
a thermoelectric generator module (i.e., thermoelectric 42) coupled to an exterior (i.e., 42 coupled to pipe to an exterior of condenser; see FIG.7) of the condenser body (i.e., 41).  


    PNG
    media_image1.png
    694
    492
    media_image1.png
    Greyscale

Luo discloses the claimed limitations in claim 1, except, a plurality of thermoelectric generator modules. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Luo to include a plurality of thermoelectric generator modules as taught by Wallach in order to increase cooling capacity of the system, since it has been held that mere duplication of the essential working parts of a known device involves only routine skill in the art (Duplication of parts: MPEP 2144.04 VI-B).

Claim 3: Luo as modified discloses the apparatus as claimed in claim 1, further comprising a plurality of heat dissipation fins (Luo i.e., paragraph [22]: fins 433) coupled to the plurality of thermoelectric generator modules (Wallach i.e., thermoelectric modules), wherein each individual heat dissipation fin (Luo i.e., 433) is coupled to a single thermoelectric generator module (Luo i.e., paragraph [22]: thermoelectric 42 connected to plate 432 on which fin 433 is provided).  

    PNG
    media_image2.png
    598
    512
    media_image2.png
    Greyscale


Claim 4: Luo as modified discloses the apparatus as claimed in claim 1, further comprising a plurality of heat dissipation fins (Luo i.e., 433) coupled to the plurality of thermoelectric generator modules (Wallach i.e., thermoelectric modules), wherein each individual heat dissipation fin (Luo i.e., 433) is coupled to multiple thermoelectric generator modules (Wallach i.e., thermoelectric modules).  

Claim 5: Luo as modified discloses the apparatus as claimed in claim 1, further comprising a plurality of heat dissipation fins (Luo i.e., 433) coupled to the plurality of thermoelectric generator modules (Wallach i.e., thermoelectric modules), wherein multiple heat dissipation fins (Luo i.e., 433) are coupled to each individual thermoelectric generator module (Luo i.e., paragraph [22]: thermoelectric 42 connected to plate 432 on which fin 433 is provided).  

Claim 7: Luo as modified discloses the apparatus as claimed in claim 1, further comprising a condensate drain (i.e., liquid receiving section 412 used as condensate drain) on a wall (i.e., inherent) of the condenser body (i.e., 41).  

Claim 8: Luo as modified discloses the apparatus as claimed in claim 1, further comprising a pan (i.e., annotated by examiner in FIG.5) coupled to the interior of the condenser body positioned so that condensate flows to the condensate drain (i.e., liquid receiving section 412 used as condensate drain).  






[AltContent: connector][AltContent: textbox (Pan)]
    PNG
    media_image3.png
    828
    488
    media_image3.png
    Greyscale

Claim 18: Luo discloses the method as clamed in claim 17, further comprising directing electricity that is generated by the thermoelectric generator module (i.e., thermoelectric 42) to an electrical system (i.e., intended use, not part of the invention).  
Luo discloses the claimed limitations in claim 18, except, the plurality of thermoelectric generator modules. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Luo to include a plurality of thermoelectric generator modules as taught by Wallach in order to increase cooling capacity of the system, since it has been held that mere duplication of the essential working parts of a known device involves only routine skill in the art (Duplication of parts: MPEP 2144.04 VI-B).

Claims 2, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (2008/0105404 A1), in view of Wallach (2004/0079089 A1), and in view of Poppa (2020/0306663 A1).

Claim 2: Luo as modified further fails to disclose at least one baffle coupled to the interior of the condenser body.
	However, Poppa teaches baffle (i.e., paragraph [64]: baffles or partitions) for the purpose of dividing the shell space into more compartments for controlling of level of condensate in condenser (paragraph [64]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Luo to include baffle as taught by Poppa to be coupled to the interior of the condenser body of Luo in order to divide the shell space into more compartments to control level of condensate in condenser.

Claim 11: Luo discloses a modular condenser (i.e., 7) that recovers energy, comprising: 
a condenser body (i.e., 41) having a shape of a rectangular prism (i.e., see FIG.7); 
a vapor inlet (i.e., tube 51 used as vapor inlet; paragraph [26]) coupled to the condenser body (i.e., 41); 
a thermoelectric generator module (i.e., thermoelectric 42) coupled to the exterior (i.e., 42 coupled to pipe to an exterior of condenser; see FIG.7) of the condenser body (i.e., 41); 
a plurality of rectangular external heat fins coupled to the thermoelectric generator modules; and 
an insulated wireway coupled to the thermoelectric generator modules and coupled to a wire conduit that is coupled to the condenser body.  

    PNG
    media_image1.png
    694
    492
    media_image1.png
    Greyscale

Luo discloses the claimed limitations in claim 11, except, a plurality of thermoelectric generator modules. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Luo to include a plurality of thermoelectric generator modules as taught by Wallach in order to increase cooling capacity of the system, since it has been held that mere duplication of the essential working parts of a known device involves only routine skill in the art (Duplication of parts: MPEP 2144.04 VI-B).
Further, Luo fails to disclose a plurality of rectangular internal baffles coupled to an interior of the condenser body oriented perpendicularly to a flow of vapor; 
However, Poppa teaches a plurality of rectangular internal baffles (i.e., paragraph [64]: baffles or partitions, see FIG.2A baffles inside shell of condenser) for the purpose of dividing the shell space into more compartments for controlling of level of condensate in condenser (paragraph [64]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Luo to include a plurality of rectangular internal baffles as taught by Poppa to be coupled to an interior of the condenser body oriented perpendicularly to a flow of vapor of Luo in order to divide the shell space into more compartments to control level of condensate in condenser.

Claim 12: Luo as modified discloses the apparatus as claimed in claim 11, further comprising a condensate drain (i.e., liquid receiving section 412 used as condensate drain) on a wall (i.e., inherent) of the condenser body (i.e., 41).  

Claim 13: Luo as modified discloses the apparatus as claimed in claim 11, further comprising a pan (i.e., annotated by examiner in FIG.5) coupled to the interior of the condenser body positioned so that condensate flows to the condensate drain (i.e., liquid receiving section 412 used as condensate drain).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (2008/0105404 A1), in view of Wallach (2004/0079089 A1), and in view of Yoshida (2018/0083179 A1).

Claim 6: Luo as modified further fails to disclose an insulated wireway coupled to the thermoelectric generator module and coupled to a wire conduit that is coupled to the condenser body.  
	However, Yoshida teaches an insulated wireway (i.e., terminal 17 used as insulated wireway; paragraph [56]: terminal 17 coupled to a thermoelectric generator module, terminal 17 including elastic member having insulation property) and coupled to a wire conduit (i.e., 25) for the purpose of providing electricity to thermoelectric module (paragraph [56]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Luo to include an insulated wireway coupled to the thermoelectric generator module and coupled to a wire conduit as taught by Yoshida coupled to the condenser body of Luo in order to provide electricity to thermoelectric module.

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (2008/0105404 A1), in view of Wallach (2004/0079089 A1), and in view of Miller (4,210,001).

Claim 9: Luo as modified further fails to disclose a scavenge port on a wall of the condenser body.  
	However, Miller teaches a scavenge port (i.e., FIG.1 trap 26 used as a scavenge port; trap for collecting non-condensible gases that accumulate in bottom of condenser and collect in trap assembly 26) on a wall (i.e., inherent) of a condenser body for the purpose of collecting non-condensible gases minimizing agitation and providing space for gases to be drawn from condenser coil (column 7 lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Luo to include a scavenge port on a wall of the condenser body as taught by Miller in order to collect non-condensible gases and to minimize agitation and providing space for gases to be drawn from condenser coil.

Claim 10: Luo as modified further fails to disclose at least one non-condensable vent on a wall of the condenser body.  
However, Miller teaches a non-condensable vent on a wall (i.e., inherent) of a condenser body (i.e., FIG.1 trap 26 used as non-condensable vent; trap for collecting non-condensible gases that accumulate in bottom of condenser and collect in trap assembly 26) for the purpose of collecting non-condensible gases minimizing agitation and providing space for gases to be drawn from condenser coil (column 7 lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Luo to include at least one non-condensable vent on a wall of the condenser body as taught by Miller in order to collect non-condensible gases and to minimize agitation and providing space for gases to be drawn from condenser coil.

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (2008/0105404 A1), in view of Wallach (2004/0079089 A1), in view of Poppa (2020/0306663 A1), and in view of Miller (4,210,001).

Claim 14: Luo as modified further fails to disclose a scavenge port on a wall of the condenser body.  
	However, Miller teaches a scavenge port on a wall (i.e., inherent) of a condenser body (i.e., FIG.1 trap 26 used as a scavenge port; trap for collecting non-condensible gases that accumulate in bottom of condenser and collect in trap assembly 26) for the purpose of collecting non-condensible gases minimizing agitation and providing space for gases to be drawn from condenser coil (column 7 lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Luo to include a scavenge port on a wall of the condenser body as taught by Miller in order to collect non-condensible gases and to minimize agitation and providing space for gases to be drawn from condenser coil.

Claim 15: Luo as modified further fails to disclose at least one non-condensable vent on a wall of the condenser body.  
However, Miller teaches a non-condensable vent on a wall (i.e., inherent) of a condenser body (i.e., FIG.1 trap 26 used as non-condensable vent; trap for collecting non-condensible gases that accumulate in bottom of condenser and collect in trap assembly 26) for the purpose of collecting non-condensible gases minimizing agitation and providing space for gases to be drawn from condenser coil (column 7 lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Luo to include at least one non-condensable vent on a wall of the condenser body as taught by Miller in order to collect non-condensible gases and to minimize agitation and providing space for gases to be drawn from condenser coil.






Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (2008/0105404 A1), in view of Wallach (2004/0079089 A1), in view of Poppa (2020/0306663 A1), and in view of Bergh (2013/0175003 A1).

Claim 16: Luo as modified further fails to disclose a flange coupled to the vapor inlet.  
However, Bergh teaches a flange (i.e., 110b) coupled to a vapor inlet (i.e., 110) for the purpose of facilitating attachment of pipe or other component to inlet (paragraph [26]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Luo to include a flange coupled to the vapor inlet as taught by Bergh in order to facilitate attachment of pipe or other component to inlet.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (2008/0105404 A1), in view of Miller (4,210,001).

Claim 19: Luo fails to disclose removing the vapor from the condenser body by way of the scavenge port.
	However, Miller teaches a scavenge port (i.e., FIG.1 trap 26 used as a scavenge port; trap for collecting non-condensible gases that accumulate in bottom of condenser and collect in trap assembly 26) for the purpose of collecting non-condensible gases minimizing agitation and providing space for gases to be drawn from condenser coil (column 7 lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Luo to include a scavenge port on a wall of the condenser body as taught by Miller in order to collect non-condensible gases and to minimize agitation and providing space for gases to be drawn from condenser coil.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to heat exchanger:
Lee (2020/0373638 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/           Examiner, Art Unit 3763                                                                                                                                                                                             

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763